Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 02 March 2021, has been entered and the Remarks therein, filed 01 July 2021, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §103 over Norholm et al. as evidenced by Haven et al. in view of Chieffalo et al., and Jensen et al., necessitated by Applicants’ amendment received 01 July 2021, specifically, amended claims 1 and 10, and new claim 22. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Status of Claims
Claims 1, 3-14 and 16-22 are pending.
Claim 21 is withdrawn from consideration.
	Claims 1, 3-14, 16-20 and 22 are rejected.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged.  This application discloses and claims only subject matter disclosed in prior application no. 14/897,963, 
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
It is noted that the Certified Copies of the Foreign Priority Documents were received with Application No. 14/897,963.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 July 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The objection to the drawings, cited in the Non-Final Office Action mailed 02 March 2021, is withdrawn in view of Applicants' amendment received 01 July 2021.


Specification
The objection to the disclosure, with regard to the Abstract containing typographical/grammatical errors in the Non-Final Office Action mailed 02 March 2021, is withdrawn in view of Applicants' amendment received 01 July 2021, in which an amended abstract was provided.
The objection to the specification, for failing to provide proper antecedent basis for the claimed subject matter, in the Non-Final Office Action mailed 02 March 2021, is withdrawn in view of Applicants' amendment received 01 July 2021, in which the cited claim was canceled.

Claim Objections
	The objections to Claims 1-20 in the Non-Final Office Action mailed 02 March 2021, are withdrawn in view of Applicants' amendment received 01 July 2021, in which the cited claims were amended or canceled.

Claim Rejections - 35 U.S.C. § 112
The rejection of Claims 1-20 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 02 March 

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1-20 under 35 U.S.C. §103 as being unpatentable over tenBrummeler in view of Jensen et al., Chieffalo et al., John et al., and Ascon et al., in the Non-Final Office Action mailed 02 March 2021, is withdrawn in view of Applicants' amendment received 01 July 2021.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1, 3-14, 16-20 and 22 are rejected under 35 U.S.C. §103 as being unpatentable over Norholm et al. (International Patent Application Publication No. WO 2007/036795 A1) as evidenced by Haven et al. ((2013) Biotechnol. Biofuels 6(165): 1-14) in view of Chieffalo et al. (U.S. Patent No. 5,506,123; Date of Patent: Apr. 9, 1996) and Jensen et al. ((2010) Waste Mgmt. 30: 2497-2503).
[Chieffalo et al. and Jensen et al. cited in the Non-Final Office Action mailed 02 March 2021.]

Norholm et al. as evidenced by Haven et al. addresses some of the limitations of claims 1 and 5, and the limitations of claim 3, 4, 6, 7, 10, 14, 18, 19 and 22.
Regarding claims 1 and 4, Norholm et al. shows a process for pre-treatment, liquefaction, saccharification, fermentation and sorting of mono- and/or polysaccharide containing waste fractions (pg. 8, lines 1-3). Relevant types of mono- and/or polysaccharide containing waste may include unsorted municipal solid waste (MSW) (pg. 15, lines 11-14 [Claim 1- A method of processing Municipal Solid Waste (MSW)]).
oC. The mixing/hydrolysis of the material was performed over 9 hours (pg. 18, lines 23-29). After 6 hours of hydrolysis the saccharification and fermentation processes were performed by addition of yeast to the mixer (pg. 20, lines 4-5).  The fermentation process may be carried out through the action of yeast and/or bacteria (pg. 4, lines 25-32 [Claim 1- fermenting a stream of unsorted MSW in a microbial fermentation reactor with a microbial consortium comprising live bacteria microbially-derived cellulase activity with agitation at a non-water content of between 10 and 50% by weight and at a temperature of between 35 and 75 degrees C for a period of between 1 and 72 hours] [Claim 4]).
A sorting/separation of the non-fermentable solids from the fermented mash is performed. Recovery is done from the solid part of the fermented mash after separation/removal of the liquid part (pg. 25, lines 22-29 [Claim 1- removing a stream of fermented unsorted MSW from the reactor and subjecting it to a
separation step whereby non-biodegradable solids are removed to provide a slurry of biodegradable components]).
	Regarding claims 3 and 14, relevant types of mono- and/or polysaccharide containing waste may include waste fractions from households, such as MSW oC only interrupted once for a pH adjustment (pg. 19, lines 4-9). The temperature for fermentation (adjusted with reference to the optimum temperatures of the applied microorganisms): 20-105oC, and most preferably 30-70oC (pg. 17, lines 30-33 [Claim 3- microorganisms propagated on local waste or components of local waste as a food source in fermentation conditions of temperature within the range 37 to 55 degrees C]).
Prior to addition of yeast the pH was adjusted to 4-5 (pg. 18, lines 27-29 [Claim 3- fermentation at a pH within the range 4.2 and 6.0]).
	Regarding claim 5, prior to the enzymatic hydrolysis it may be necessary to add additional water in order to reach an appropriate dry matter content (pg. 12, lines 29-31).
	Regarding claims 6, 7 and 10, hydrolysis of the liberated starch, cellulose and hemicellulose into fermentable sugars is the next step after pre-treatment. If done enzymatically it requires a large number of different enzymes with different modes of action. The enzymes can be added externally or microorganisms growing on the biomass may provide them (pg. 3, lines 12-18). Cellulose is hydrolyzed into glucose by cellulases (pg. 3, line 20). The different sugars in hemicellulose are liberated by the hemicellulases. The system involves among others endo-1,4-β-D-xylanases (pg. 3, lines 28-31).

	Regarding claim 22, the temperature for enzymatic hydrolysis (adjusted with reference to the optimum temperatures of the applied enzymes): 20-105°C, and most preferably 30-70oC (pg. 17, lines 13-16). Temperature for fermentation (adjusted with reference to the optimum temperatures of the applied microorganisms): 20-105°C, and most preferably 30-70°C.

	Norholm et al. further teaches that in process descriptions involving fermentation of non-homogeneous waste fractions, the purpose is to gain an organic slurry capable of being processed in stirred tanks. The rest fractions should be recyclable to the widest extent (pg. 2, lines 25-29).
	That is, Norholm et al. teaches that the various fractions resulting from the fermentation of MSW can be separated into an organic (i.e., biodegradable) slurry and a recyclable (i.e., non-biodegradable) fraction.

	It is noted that, with regard to microbial fermentation reactors, Applicant explains that a variety of different microbial fermentation reactors may be used. In some embodiments, a reactor featuring a chamber that rotates on a substantially horizontal axis can be used (originally-filed specification, pg. 12, lines 11-15). Norholm et al. describes the rotary (cement) mixer as having a 

	Norholm et al. does not specifically show that Celluclast® comprises cellulase enzymes, by way of addressing the limitations of claim 1.
	Haven et al. teaches that Novozym® 188 contains β-glucosidases from Aspergillus (A.) niger and Celluclast® is a cellulase mixture derived from Trichoderma reesei (pg. 4, column 1, para. 1).

	Norholm et al. as evidenced by Haven et al. does not show: 1) fermenting using lactic acid bacteria [Claim 1]; 2) a microbially-derived cellulase activity of at least 30 Filter Paper Units/Liter (FPU/L) [Claim 1]; 3) a bacterial concentration of at least 1.0x1010 Colony Forming Units/Liter (CFU/L) [Claim 1]; 4) adding to the unsorted MSW a constant mass ratio of water between 0.5 and 2.5kg water per kg MSW [Claim 5]; 5) further comprising recycling wash waters or process solutions used to recover residual organic material from non-degradable biodegradable solids [Claim 9]; 6) at least 40% by weight of the dissolved volatile solids of the slurry of biodegradable components comprises lactate [Claim 11]; 7) at least 40% by weight of the non-water content of the slurry of biodegradable components comprises dissolved volatile solids [Claim 12]; 8) the incoming unsorted MSW


	Chieffalo et al. addresses some of the limitations of claims 1, 9, 11, 16, 17 and the limitations of claims 8, 12, 13 and 20. 
	Chieffalo et al. shows an automated and efficient process for the treatment of
municipal solid waste to recover any recyclable materials and to produce usable lactic
acid (column 3, lines 55-59 [nexus to Norholm et al.] [a method of processing MSW]). The insoluble material obtained after hydrolysis of the cellulosic component of MSW is primarily composed of lignin (column 6, lines 46-52 [nexus to Norholm et al.] [hydrolysis of cellulosic material in the MSW]). 
	Regarding claim 1, the described process includes fermenting the hydrolyzed solution with lactic acid bacteria at about 25oC to about 50oC to give a lactic acid-containing solution (column 4, lines 39-41 [Claim 1- microbial fermentation with a microbial consortium comprising a live lactic acid bacteria] [nexus to Norholm et al.] [temperature for fermentation is preferably 30-70oC]).
	Regarding claim 13, the described invention is designed to receive solid waste,
the composition of which includes: organics, metals, glass, plastics, and non-organics.
The described system is able to process small industrial waste and standard municipal

	Regarding claims 9, 11, 16 and 17, the described process provides an automated, efficient process for the treatment of municipal solid waste to recover any recyclable materials and to produce usable commercial lactic acid (column 3, lines 55-59 [Claim 11- lactate produced] [Claim 9- recyclable material]). Recyclable materials may be valuable bulk items, ferrous metals, and non-ferrous metals, such as aluminum, glass, plastic and rubber and are then recovered (column 5, lines 59-62 [Claim 9- i.e., the described recyclable materials are non-biodegradable]).
Regarding claim 12, analysis of material following post-hydrolysis processes includes dried volatiles as a function of dry basis data, which is 60.23% (column 19, lines 13-18).
	Regarding claims 8 and 20, the lactic acid solution obtained from the fermentation process can be treated with time and concentrated in an evaporator (column 13, lines 2-4). A method of digesting garbage by an anaerobic fermentation process is described in which starch conversion to ethanol is followed by subjecting the product to methane producing anaerobic fermentation to give methane (column 3, lines 4-9).

	Jensen et al. addresses some of the limitations of claims 1, 9, 16 and 17.
Jensen et al. shows a study to investigate whether enzymatic liquefaction of the organic fraction in MSW is possible (pg. 2498, column 1, para. 2 [nexus to Norholm et al.] [enzymatic hydrolysis of the organic fraction in MSW]). Liquefaction tests with complete model waste composition were performed in a drum mixer. Model waste 
Regarding claim 1, fifty kilogram of model waste material were added to each pilot-scale trial with addition of varying amounts of water. Six trials were performed with a loading of 10 FPU Celluclast 1.5L at three different dry matter (DM) contents (pg. 2499, column 1, section 4.5, para. 1). Celluclast is a cellulase mixture (pg. 2498, column 1, section 3.2, para. 2 [Claim 1- microbially-derived cellulase activity of at least 30 FPU/L]).
Regarding claims 9, 16 and 17, dry matter (DM) was set to DM contents of 25%, 30%, and 35% by addition of water (pg. 2499, column 1, section 4.5, para. 1 [nexus to Norholm et al.] [non-water content of between 10 and 50% by weight]). Table 5 shows that the various amounts of solids (non-biodegradable solids) or dry matter, measured in kg, can be determined in the original waste and in the slurry, as well as the amount of organic material and paper (recyclable materials). In all trials, DM was at least 20% (e.g., 25%, 30% and 35%) and organic DM and paper comprised about 72% (e.g., 17.2/24.0 = 72%) (pg. 2502, Table 5 [Claim 9- recyclable materials]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of processing Municipal Solid Waste (MSW), comprising fermenting a stream of unsorted MSW with a microbially-derived cellulase activity, as shown by Norholm et al., by including a microbial consortium of live lactic acid bacteria [Claim 1], and producing lactate [Claim 11], as shown by Chieffalo et al., with a reasonable expectation of 
It would have been further obvious to have maintained live lactic acid bacteria at a concentration of 1.0x1010 CFU/L [Claim 1], with a reasonable expectation of success, because Chieffalo et al. shows a fermentation step utilizing lactic acid bacteria, and one of ordinary skill in the art of bacterial fermentation would use routine optimization to determine the optimal concentration of bacteria (e.g., 1.0x1010 CFU/L) that would be required to produce a desired amount of fermentation products and/or degrade the fermentable waste in the unsorted MSW ((MPEP 2144.04 (IV)(A) and MPEP 2144 (I)).
It would have been further obvious to have included a cellulase activity of at least 30 FPU/L [Claim 1], with a reasonable expectation of success, because Jensen et al. shows including a microbially-derived cellulase activity of 10 FPU as Celluclast, the cellulase product which is shown by Norholm et al. Therefore, one of ordinary skill in the art of enzymatic hydrolysis would use routine optimization to determine the optimal concentration of cellulase enzyme(s) (e.g., 30 FPU/L) that would be required to produce a desired amount of hydrolysis products and/or degrade the hydrolyzable waste in the unsorted MSW ((MPEP 2144.04 (IV)(A) and MPEP 2144 (I)). In addition, Norholm et al. shows that the Celluclast product can be added at a concentration of 15 FPU/g dry matter. Therefore, it would obvious one of ordinary skill in the art, even in the absence of Jensen et al., to use routine optimization to determine the optimal concentration of cellulase enzyme(s) (e.g., 30 FPU/L), on a liquid volume basis rather than on a dry 
It would have been further obvious to have added to the unsorted MSW a constant mass ratio of water between 0.5 and 2.5kg water per kg MSW [Claim 5], with a reasonable expectation of success. Norholm et al. teaches that it may be necessary to add additional water in order to reach an appropriate dry matter content, and also shows that the non-water content of the unsorted MSW is maintained at between 10 and 50% by weight by adding water content, and, therefore, it would be obvious to one of ordinary skill in the art to add whatever specific amount of water by weight (e.g., 0.5 to 2.5kg) per kg MSW would be required to maintain the percent range, shown by Norholm et al. (MPEP 2143 (I)(A,G) and MPEP 2144 (I)).
With regard to the processing parameter limitations cited in claims 9 and 11, the references of Norholm et al., Chieffalo et al. and Jensen et al. all teach the concept recycling various components during the method of processing MSW, and the concept of slurry production (e.g., see Norholm et al., pg. 1, lines 27-28; Chieffalo et al., column 14, lines 62-63 and column 5, lines 59-62; and Jensen et al., pg. 2498, column 1, lines 1-7). Chieffalo et al. addresses the concepts of lactic acid production and volatile solids with regard to processing the MSW (column 3, lines 55-59 and column 19, lines 13-18). Therefore, it would have been obvious to one of ordinary skill in the art, barring a showing of criticality for the specific limitations, to have recycled wash waters or process solutions used to recover organic material from non-biodegradable solids [Claim 9], and to have adjusted the MSW processing method to have produced lactate so that it was at 
One of ordinary skill in the art would have been motivated to have made those modifications, because one of ordinary skill in the art of MSW processing would optimize the method so as to recover the greatest amount of desired product (here, lactate) and/or to most efficiently process the raw materials in the MSW, by adjusting parameters, such as fermentation bacteria concentration, saccharification enzyme types and activities, water content/dry matter content, and volatile solids content. It is well known that [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (MPEP 2144.05 (II)(A)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 3, 5, 7-10 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of Patent No. 10,358,370 B2.

The claimed subject matter of instant Application No. 16/441,782 is:  

-fermenting a stream of unsorted MSW in a microbial fermentation reactor with a microbial consortium comprising a live lactic acid bacteria and a microbially-derived cellulase activity of at least 30 Filter Paper Units/Liter (FPU/L) with agitation at anon-water content of between 10 and 50% by weight and at a temperature of between 35 and 75 degrees C for a period of between 1 and 72 hours under conditions sufficient to maintain a live lactic acid bacteria concentration of at least 1.0x1010 Colony Forming Units/Liter (CFU/L}, and
- removing a stream of fermented unsorted MSW from the reactor and subjecting it to a separation step whereby non-biodegradable solids are removed to provide a slurry of biodegradable components.
The separated non-biodegradable solids comprise at least about 20% of the dry weight of the MSW.
The incoming MSW stream is inoculated with an inoculum of microorganisms naturally occurring in the waste, and "raised" on local waste or components of local waste as a food source in fermentation conditions of temperature within the range 37 to 55 degrees C, or 40 to 55 degrees C, or 45 to 50 degrees C, and at 20 a pH within the range 4.2 An appropriate non-water content is achieved by adding to the MSW a constant mass ratio of water between 0.5 and 2.5 kg water per kg MSW.

The claimed subject matter of Patent No. 10,358,370 is:
A method of processing Municipal Solid Waste (MSW) comprising the steps of: 
10 CFU/L. The said microbial consortium comprises live lactic acid bacteria and provides a microbially-derived cellulase activity of at least 30 Filter Paper Units/Liter (FPU/L). The unsorted MSW comprises a mixture of biogenic and non-biogenic material in which 15% by weight or greater of the dry weight is non-biogenic material; and
2) removing a stream of fermented unsorted MSW from the reactor and subjecting it to a separation step whereby non-biodegradable solids are removed to provide a slurry of bio-degradable components.
The unsorted MSW stream is inoculated with a microbial consortium of microorganisms naturally occurring in the waste, and propagated on local waste as a food source in fermentation conditions of temperatures within the range 37 to 55 degrees C, or 40 to 55 degrees C, or 45 to 50 degrees C, and at a pH within the range 4.2 and 6.0. The water content has been added to the MSW in order to achieve a constant mass ratio of water between 0.5 and 2.5 kg water per kg MSW. The cellulase activity is added by inoculation with a selected microorganism that exhibits extra-cellular cellulase activity. The slurry of biodegradable components is subject to post-fermentation following separation of non-degradable solids. Inoculation of the unsorted MSW stream is provided by recycling wash waters or process solutions used to recover residual organic material from non-degradable solids and/or wherein inoculation of the 

Although the claims are not identical, they are not patentably distinct from each other because, as demonstrated above, in the claim sets from each application, the method of processing municipal solid waste (MSW), described in Patent No. 10,358,370 B2 exhibits minor species modifications that anticipate the method of processing MSW, described in instant Application No. 16/441,782. The minor species variation is the recitation that the MSW comprises a mixture of biogenic and non-biogenic material in which 15% by weight or greater of the dry weight is non-biogenic material, while the instant application recites that non-biodegradable solids comprise at least about 20% of the dry weight of the MSW.

Response to Arguments
Applicant’s arguments, pp. 12-16, filed 01 July 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered but are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claims 1 and 10 were amended, and new claim 22 was added.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651